Citation Nr: 1308800	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  10-46 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for a skin condition of the hands.

2.  Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for residuals of a pituitary adenoma.

3.  Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for hypertension, to include as secondary to residuals of pituitary adenoma.

4.  Entitlement to service connection for a skin condition of the hands.

5.  Entitlement to service connection for residuals of a pituitary adenoma. 

6.  Entitlement to for service connection for hypertension, to include as secondary to residuals of pituitary adenoma.


REPRESENTATION

Appellant represented by:	Susan Saidel, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from October 1972 to January 1974, followed by service in the Air Force Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Philadelphia, Pennsylvania.  A February 2010 rating decision continued the denial of the Veteran's application to reopen the pituitary adenoma claim.

The Veteran requested a videoconference Board hearing on his Form 9 appeal, which was scheduled for March 4, 2013.  The Veteran failed to appear, and no good cause for such failure has been shown or alleged by the Veteran; nor has the Veteran requested that the hearing be rescheduled.  Based thereon, the Veteran's request for a Board hearing is considered withdrawn, and this matter is ready for decision.

Despite any determination reached by the RO to reopen the Veteran's claims, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  

As will be fully discussed below, the claims for service connection for a skin condition of the hands, residuals of a pituitary adenoma, and hypertension are all reopened, and the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A March 2003 rating decision denied service connection for a skin condition of the hands; the Veteran did not appeal, and the decision became final.

2.  Evidence received since the March 2003 RO decision is not cumulative and redundant, and raises a reasonable possibility of substantiating the claim for service connection for a skin condition of the hands.

3.  An October 2005 Board decision denied service connection for residuals of a pituitary adenoma; the Veteran did not appeal, and the decision became final.

4.  Evidence received since the October 2005 Board decision is not cumulative and redundant, and raises a reasonable possibility of substantiating the claim for service connection for residuals of a pituitary adenoma.

5.  An October 2005 Board decision denied service connection for hypertension; the Veteran did not appeal, and the decision became final.

6.  Evidence received since the October 2005 Board decision is not cumulative and redundant, and raises a reasonable possibility of substantiating the claim for service connection for hypertension.
CONCLUSIONS OF LAW

1.  The unappealed March 2003 RO decision that denied the Veteran's claim of service connection for a skin condition of the hands is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1103 (2012).

2.  Since the final March 2003 RO decision, new and material evidence sufficient to reopen the Veteran's claim of service connection for a skin condition of the hands has been received.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012); Hodges v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

3.  The unappealed October 2005 Board decision that denied the Veteran's claim of service connection for residuals of a pituitary adenoma is final.  See 38 U.S.C.A. §§ 7103, 7104, 7266 (West 2002); 38 C.F.R. §§ 20.1100 (2012).

4.  Since the final October 2005 Board decision, new and material evidence sufficient to reopen the Veteran's claim of service connection for residuals of a pituitary adenoma has been received.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012); Hodges v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

5.  The unappealed October 2005 Board decision that denied the Veteran's claim of service connection for hypertension is final.  See 38 U.S.C.A. §§ 7103, 7104, 7266 (West 2002); 38 C.F.R. §§ 20.1100 (2012).

6.  Since the final October 2005 Board decision, new and material evidence sufficient to reopen the Veteran's claim of service connection for hypertension has been received.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012); Hodges v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's applications to reopen the previously denied claims of entitlement to service connection for a skin condition of the hands, residuals of a pituitary adenoma, and hypertension, the Board has reopened and remanded the claims for further development, as explained below.  As such, the Board finds that any error under the VCAA with regard to the Veteran's claims is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Veteran seeks service connection for the aforementioned disorders based on his service in active Air Force and the Air Force Reserve.  Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  With specific regard to Reserve service, service connection may be granted for disability resulting from either disease or injury incurred in, or aggravated while performing, active duty for training (ACDUTRA).  With respect to time periods of inactive duty training (INACDUTRA), service connection may only be granted for injury so incurred or aggravated.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  In this case, the Veteran seeks service connection for diseases; thus, periods of INACDUTRA are irrelevant to the claims.

Generally, to establish a right to compensation for a disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Review of the record reveals that the Veteran was previously denied service connection for the claimed disorders, and that he did not appeal those determinations.  Applicable law provides that an RO or Board decision which is unappealed becomes final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.1100, 20.1103.  Once a decision becomes final, new and material evidence is required to reopen the claim which was denied.  38 U.S.C.A. § 5108 provides that "if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

Skin Condition

The preliminary issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for a skin condition of the hands.  After a review of the evidence of record, the Board finds that new and material evidence has been received, and the Veteran's claim is reopened.

By way of background, a March 2003 rating decision denied entitlement to service connection on the basis that there was no evidence of any skin condition of the hands in service, and the Board notes that there was also no evidence of any current skin condition of the hands.  The Veteran did not file a notice of disagreement, nor was new and material evidence submitted within one year, and the RO decision became final.  See 38 C.F.R. §§ 3.156(a), 20.302, 20.1103 (2012).  In November 2008, the Veteran filed an application to reopen his claim.

At the time of the March 2003 RO decision, the evidence of record included the Veteran's service treatment records from his reservist service, certain personnel records from the Willow Grove base, as well as several post-service private treatment records from Albert Einstein Hospital and Drs. R.K., C.W., and A.K., none of which reflected that the Veteran had any current skin condition of the hands.

Since the final March 2003 RO decision, new evidence associated with the claims file includes, but is not limited to, December 2008 and October 2009 letters from Dr. J.T. in which he opined that the Veteran's history of working with aircraft solvents and fuel for 20 years in the Air Force caused a chronic skin condition of the hands.

As the credibility of the evidence submitted is presumed for the limited purposes of reopening, the Board finds that the newly submitted letters from Dr. J.T., in which he opined that the Veteran has a chronic skin condition of the hands that is related to chemical exposure in service, constitutes new and material evidence.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (overruling Colvin) (noting that it is not required for new evidence to warrant a change in the outcome of a claim in order to constitute material evidence, but rather, materiality relates to the importance of review of a complete record).  Therefore, the Veteran's claim is reopened.

At this point, however, the Board will not adjudicate the reopened claim, as further development is necessary as explained below.

Residuals of a Pituitary Adenoma

The preliminary issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for residuals of a pituitary adenoma.  After a review of the evidence of record, the Board finds that new and material evidence has been received, and the Veteran's claim is reopened.

In an October 2005 decision, the Board denied entitlement to service connection on the basis that there was no medical evidence that the Veteran's pituitary adenoma was incurred in or otherwise related to any periods of active service or active duty for training.  The Veteran did not file an appeal, and the Board decision became final.  See 38 U.S.C.A. §§ 7103, 7104, 7266 (West 2002); 38 C.F.R. §§ 20.1100 (2012).  In December 2008, the Veteran filed an application to reopen his claim.

At the time of the October 2005 Board decision, the evidence of record included the Veteran's service treatment records from his reservist service, certain personnel records from Willow Grove, as well as several post-service private treatment records from Albert Einstein Hospital and Drs. R.K., C.W., and A.K., which reflect the Veteran's history of treatment for his pituitary adenoma condition, but none of which reflect that any pituitary adenoma condition was incurred in or is otherwise related to any period of active duty or active duty for training.  Also of record was a September 2001 VA examination report which reflects diagnosed pituitary adenoma resection with multiple endocrine dysfunctions, but which includes no etiological opinion.

Since the final October 2005 Board decision, new evidence associated with the claims file includes, but is not limited to, letters from a Dr. J.T. dated in December 2008 and October 2009 in which he opined that the Veteran's history of working with aircraft solvents and fuel for 20 years in the Air Force caused his pituitary tumor.

As the credibility of the evidence submitted is presumed for the limited purposes of reopening, the Board finds that the newly submitted letters from Dr. J.T., in which he opined that the Veteran has residuals of pituitary adenoma that is related to chemical exposure in service, constitutes new and material evidence.  See Hodge v. West, supra.  Therefore, the Veteran's claim is reopened.

At this point, however, the Board will not adjudicate the reopened claim, as further development is necessary as explained below.

Hypertension

The preliminary issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for hypertension, to include as secondary to residuals of a pituitary adenoma.  After a review of the evidence of record, the Board finds that new and material evidence has been received, and the Veteran's claim is reopened.

By way of background, an October 2005 Board decision denied entitlement to service connection on the basis that there was no medical evidence that the Veteran's hypertension manifested within one year of active service or was otherwise related to any period of active duty or active duty for training.  The Veteran did not file an appeal, and the Board decision became final.  See 38 U.S.C.A. §§ 7103, 7104, 7266 (West 2002); 38 C.F.R. §§ 20.1100 (2012).  In December 2008, the Veteran filed an application to reopen his claim.

At the time of the October 2005 Board decision, the evidence of record included the Veteran's service treatment records from his reservist service, certain personnel records from Willow Grove, several post-service private treatment records from Albert Einstein Hospital and Drs. R.K., C.W., and A.K, a lay statement from the Veteran's wife, and a September 2001 VA examination report.  The private treatment records reflect that the Veteran was diagnosed with mild hypertension in 1986.  Also, a November 2000 private treatment record reflects a diagnosis of a history of hypertension was noted.  The February 2000 lay statement from the Veteran's wife reflects that she reported that the Veteran had not been treated for high blood pressure since his 1986 pituitary adenoma surgery but that it was being monitored.  The Board notes that none of these records reflected an actual diagnosis of hypertension during the period on appeal.  The September 2001 VA examination report reflects diagnosed borderline hypertension but includes no etiology opinion.

Since the final October 2005 Board decision, new evidence associated with the claims file includes, but is not limited to, letters from Dr. J.T. dated in December 2008 and October 2009 in which he noted that the Veteran has hypertension.

The Board finds that the newly submitted letters from Dr. J.T., in which he noted that the Veteran has hypertension, constitutes new and material evidence.  See Hodge v. West, supra.  The Board notes again that at the time of the prior final denial, the evidence of record did not include evidence of a current hypertension diagnosis, albeit borderline hypertension was noted in the September 2001 VA examination report.  Therefore, the Veteran's claim is reopened.

At this point, however, the Board will not adjudicate the reopened claim, as further development is necessary as explained below.


ORDER

As new and material evidence has been received regarding the Veteran's claim of service connection for a skin condition of the hands, the Veteran's claim is reopened; to that extent only, the appeal is granted.

As new and material evidence has been received regarding the Veteran's claim of service connection for residuals of a pituitary tumor, the Veteran's claim is reopened; to that extent only, the appeal is granted.

As new and material evidence has been received regarding the Veteran's claim of service connection for hypertension, the Veteran's claim is reopened; to that extent only, the appeal is granted.


REMAND

The Veteran served on active duty in the Air Force from October 1972 to January 1974, followed by service in the Air Force Reserves until his retirement in June 1998.  He contends that he has a skin disorder of the hands and residuals of a pituitary adenoma as a result of exposure to chemicals and fuel during his active service in the Air Force from 1972 to 1974, as well as during his service as a reservist until 1998.  He also contends that he has hypertension, secondary to his residuals of a pituitary adenoma.

As an initial matter, the Veteran's DD Form 214, Report of Separation from Active Duty, confirms a period of regular active duty in the Air Force from 1972 to 1974.  That document also reflects that his military occupational specialty (MOS) was aircraft fuel systems mechanic.  Despite considerable, exhaustive efforts by the RO to obtain the Veteran's service treatment records relating to this period of regular active service, these service treatment records have been found to be unavailable.  See Formal Finding of Unavailability, January 2010; NPRC and RMC Requests, August 1999, August 2000, October 2001, October 2009; ARPC Requests, December 2000 and July 2001.

The Veteran asserts that he continued working as an aircraft fuel systems mechanic throughout his subsequent reservist duty, and believes that the length of his exposure that started on active duty has contributed to his current conditions.  The Board notes that despite considerable, exhaustive efforts by the RO, there is no record of the Veteran's reservist active duty service dates, including active duty for training.  

As noted above, with regard to Reserve service, service connection may only be granted for disability resulting from disease incurred in or aggravated by active duty for training (ACDUTRA). The Veteran's periods of ACDUTRA have not been able to be verified, despite repeated attempts.  The Board has reviewed the efforts undertaken by the RO, and finds that further efforts in that regard would be futile.  There is nothing else that could be done to verify these periods.  Therefore, entitlement to service connection can only be based on his verified period of active duty from October 1972 to January 1974.

VA is required to seek a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains competent lay or medical evidence of a current disability, establishes that the Veteran suffered an event, injury or disease in service, and indicates that the current disability may be associated with the in-service event, injury or disease.  38 C.F.R. § 3.159(c)(4) (2012).  

Here, the current medical evidence establishes that the Veteran has residuals of a pituitary adenoma, hypertension, and a skin disability.  Although the Veteran's service treatment records from his period of active service are unavailable, he has credibly contended that he was exposed to chemicals in that period of service.  Specifically, the Veteran submitted a copy of a September 1996 Civilian Personnel Position Description, which reflects the work of an aircraft pneudraulic systems mechanic in the 913 Tactical Airlift Group at the Willow Grove Air Reserve, and which includes detailed descriptions of those duties.  As the Veteran has indicated that he was not a civilian working for the Air Reserve, the Board must assume that he submitted it by way of example of the types of duties he performed in a reserve capacity.  Though reserve service is not relevant in this case, for the reasons explained above, the Board must also assume that given that the Veteran's MOS was the same in active duty in 1972 as it was in his reserve service, the type of exposure is, at least, similar.  The Veteran also submitted a January 1998 Master Workplace Exposure Data Summary that reflects exposures to JP-8, methyl ethyl ketone, and benzene as a aircraft mechanic, and further that mechanics are supplied with an air respirator, coveralls, and gloves.  As with the other submission, the Board will take this information under advisement as to the type of exposures the Veteran likely had while on active duty in the same capacity.  

The question, therefore, remains whether the evidence indicates that there may be an association between the exposure and the Veteran's current claimed disabilities.  Such an indication will be found when there is "medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation."  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The December 2008 and October 2009 opinions by Dr. J.T. suggest a nexus between the contended exposure and the Veteran's current disabilities.  However, the opinions are not sufficient to support a grant of service connection.  Specifically, they lack any rationale or underlying reasons for their conclusions.  Also, they both speak to a 20 year history of exposure.  As explained above, the sole period of active duty that is confirmed is one year and two months in duration.  Therefore, a clarifying opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant outstanding private treatment records, specifically to include from Dr. J.T., who has offered a nexus opinion on these matters, and associate them with the claims file.

2.  Obtain copies of all relevant VA treatment records dated from November 2007 to present, if any, and associate them with the claims file.

3.  Schedule the Veteran for VA examination(s) with an appropriate physician to determine the current nature and the etiology of his claimed skin condition of the hands, residuals of a pituitary adenoma, and hypertension.  All studies, tests, and evaluations deemed necessary by the examiner must be performed.  The complete claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.  

The examiner must render opinions as to the following:

a. Whether it is at least as likely as not (meaning a likelihood of at least 50%) that any current skin disorder of the hands, residuals of a pituitary adenoma, and hypertension are related to the Veteran's service in the Air Force from October 1972 to January 1974.  Specifically, the examiner is asked to address whether any skin condition of the hands or pituitary adenoma may have been caused by the one year and two months exposure history to chemicals and fumes, to include as described by the tabbed documents of record describing the types of exposure in volume 1 of the claims file.  The examiner is expressly advised that the only period of active duty confirmed is from October 1972 to January 1974, and exposure from any period after that is not to be considered in rendering the opinion.

b.  Whether it is at least as likely as not (meaning likelihood of at least 50%) that the Veteran's hypertension was caused or aggravated by his residuals of a pituitary adenoma.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  An explanation of the underlying reasons for any opinion expressed is required. 

4.  Then, readjudicate the Veteran's claims.  If his claims remain denied, he should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


